Citation Nr: 1823920	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  08-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the St. Petersburg, Florida, Regional Office of the Department of Veterans Affairs (VA) which denied service connection for erectile dysfunction and obstructive sleep apnea.  A November 2014 rating decision established service connection for major depressive disorder and assigned a 30 percent rating, effective December 9, 2013; and denied TDIU.  In June 2015, the Board remanded the issues of entitlement to service connection for erectile dysfunction and obstructive sleep apnea, a higher initial rating for major depressive disorder, and TDIU to the Agency of Original Jurisdiction for additional action including scheduling the Veteran a hearing before a Veterans Law Judge.  

The Veteran appeared at an October 2016 hearing before one of the undersigned Veterans Law Judge at the RO.  The hearing transcript is of record.  The Veteran appeared at a June 2017 hearing before one of the undersigned Veterans Law Judge at the RO.  The hearing transcript is of record.  

The Veterans Law Judges who conduct hearings in a Veteran's appeal must participate in making the final determination of the claims involved.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  38 U.S.C. § 7102(a) (2012).  When an appellant has a Board hearing before two separate Veterans Law Judges during the pendency of an appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  An appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In September 2017, the Board informed the Veteran of his right to a hearing before the third undersigned Veterans Law Judge.  In November 2017, the Veteran waived the right to an additional Board hearing.  

At the June 2017 hearing, the Veteran advanced contentions which may be reasonably construed as seeking to reopen a claim of entitlement to service connection for obstructive sleep apnea.  That documentation is to be considered as a request for a claim application form.  38 C.F.R. § 3.155 (2017).  Appropriate action should be undertaken to address the Veteran's request.  


FINDINGS OF FACT

1.  Service connection is in effect for major depressive disorder, assigned a 70 percent rating in this decision sarcoidosis, currently rated 60 percent; and a lumbar spine disability, rated 40 percent; and the Veteran has a combined 90 percent service-connected disability rating.  

2.  It is at least as likely as not that erectile dysfunction is related to the service-connected disabilities and the medications prescribed for those disabilities.  

3.  At the October 2016 hearing, the Veteran expressly withdrew the appeal for service connection for obstructive sleep apnea.  

4.  Major depressive disorder has been shown to be manifested by occupational and social impairment with deficiencies in most areas such as work and family relations and mood due to symptoms such as near-continuous depression affecting the ability to function independently, appropriately and effectively; lethargy and inattentiveness associated with prescribed anti-depressive medications; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

5.  The service-connected disabilities are of such severity as to preclude the Veteran from securing and following substantially gainful employment consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction are met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2017).  

2.  The issue of entitlement to service connection for obstructive sleep apnea has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for an initial 70 percent rating, but not higher, for major depressive disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).  

4.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Erectile Dysfunction

The Veteran asserts that service connection for erectile dysfunction is warranted secondary to the service-connected psychiatric, lumbar spine, and sarcoidosis disabilities and the medications prescribed for treatment of those disabilities.  

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for major depressive disorder, sarcoidosis, and lumbar spine degenerative joint disease and strain.  

The service medical records do not refer to erectile dysfunction.  

A February 2009 VA urological evaluation states that the Veteran complained of erectile dysfunction with a gradual onset over the preceding two to three years.  The Veteran was diagnosed with erectile dysfunction and prescribed Viagra.  

The report of an April 2012 VA genitourinary examination states that the Veteran was diagnosed with erectile dysfunction.  The examiner stated that the claims file had not been reviewed.  The VA physician opined that "medical literature does not support a causal relationship between DJD lumbar spine or medications for back pain and ED."  The VA physician did not note or otherwise address the relationship between the service-connected sarcoidosis and psychiatric disabilities, the medications prescribed for treatment of the service-connected disabilities, and the erectile dysfunction.  Absent any discussion and a contemporaneous review of the record, the Board finds that the April 2012 VA examination report is incomplete and therefore of limited probative value.  

VA clinical documentation dated in 2016 notes that the Veteran was repeatedly diagnosed with "impotence of psychogenic origin."  

At the October 2016 Board hearing, the Veteran testified that he had significant back pain and had "taken a lot of [pain] medications throughout these years."  He clarified that "the pain supersedes all of that ... sex and all that, can't think about that."  At the June 2017 Board hearing, the Veteran testified that his urologist had informed him that his erectile dysfunction was related to his back pain and the medications which were prescribed for the service-connected sarcoidosis, lumbar spine disability, and depression.  

The Board finds that the evidence is in at least equipoise as to whether the diagnosed recurrent erectile dysfunction is etiologically related to the service-connected sarcoidosis, lumbar spine, and psychiatric disabilities.  VA medical personnel have diagnosed the Veteran with erectile dysfunction and "impotence of psychogenic origin."  Therefore, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for erectile dysfunction of psychogenic origin.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  

Service Connection for Obstructive Sleep Apnea 

At the October 2016 hearing, the Veteran expressly withdrew the appeal for service connection for obstructive sleep apnea.  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran has effectively withdrawn the appeal for service connection for obstructive sleep apnea.  Therefore, the Board concludes that no allegation of fact or law remains as to that issue and the appeal must be dismissed.  38 U.S.C. § 7105 (2012).  

Initial Rating for Major Depressive Disorder

The Veteran asserts that an initial rating in excess of 30 percent is warranted for service-connected major depressive disorder as that disability significantly impacts his daily activities, relationships with family and others, and his employability.  

Disability ratings are determined by comparing the current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  A 30 percent rating is warranted for major depressive disorder which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the individual is generally functioning satisfactorily with routine behavior and normal self-care and conversation) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for psychiatric disabilities.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in the evaluation of psychiatric disabilities.  The revisions apply to all applications for benefits received by VA or pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Because the Veteran's appeal was certified to the Board after August 4, 2014, the revised regulations are applicable.  

The report of an August 2014 VA psychiatric examination states that the Veteran complained of a depressed mood, marital troubles, isolation from family and friends, and impaired sleep.  He reported that he had worked at the Tampa, Florida, VA hospital until retirement in January 2014.  The Veteran clarified that he had retired due to deteriorating health; "trouble keeping up with physical demands including lifting and walking;" and missing "increasing work due to his health including hospital stays."  The Veteran was observed to be well-groomed and dressed and oriented times four.  On mental status examination, the Veteran exhibited a depressed and mildly anxious mood; a full and appropriate affect; unimpaired thought content and progression; attention, concentration, and memory within normal limits; fair insight and judgment; and no suicidal or homicidal ideation, hallucinations, delusions, or grossly inappropriate behavior.  The Veteran was diagnosed with major depressive disorder.  The examiner concluded that the psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Although the Veteran complained of isolating himself and of poor relationships with his spouse and children, the examiner did not find total occupational and social impairment.

A May 2016 VA psychiatric treatment record indicates that the Veteran was observed to be adequately dressed and groomed and oriented times four.  On mental status examination, the Veteran exhibited a low mood; a constricted affect; logical, spontaneous, and goal-directed thought processes; good insight and judgment; and denied suicidal or homicidal ideation, hallucinations, and delusions.  The Veteran was diagnosed with major depressive disorder.  

An August 2016 VA psychiatric treatment record states that the Veteran complained of a "down mood" related to conflicts with his wife.  The Veteran was observed to be well dressed and groomed and oriented times four.  On mental status examination, the Veteran exhibited a "not too good" mood; a bright affect; logical and goal-directed thought processes; intact insight and judgment; and no suicidal or homicidal ideation, hallucinations, and delusions.  A diagnosis of major depressive disorder was advanced.  The VA examiner commented that the service-connected psychiatric disability was "worse due to his medical issues."  

At the October 2016 Board hearing, the Veteran testified that he experienced episodes of crying for no known reason; stayed in his room most of the time; was in the midst of his third divorce; and was socially isolated from family and friends.  At the June 2017 Board hearing, the Veteran testified that the service-connected psychiatric disability had increased in severity and necessitated the use of additional anti-depressive medication; he experienced mood swings, a disinterest in going anywhere or doing anything, and difficulty getting out of bed in the morning.  He stated that his inability to be around other people significantly interfered with his third marriage, social activities, and employability.  

A September 2017 written statement from his treating VA physician indicated that the Veteran's depression "is presently controlled with several medications as is his pain; however, they cause lethargy and inattentiveness."  The doctor commented that "I cannot imagine any occupation even part time employment that he could habitually perform."   

The service-connected major depressive disorder alone has been shown to be productive of no more than occupational and social impairment with deficiencies in most areas such as work and family relations and mood due to symptoms such as near-continuous depression affecting the ability to function independently, appropriately and effectively; lethargy and inattentiveness associated with prescribed anti-depressive medications; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  The Board finds that the service-connected psychiatric disability picture most closely approximates the schedular criteria for an initial 70 percent rating.  The record during the relevant time period does not reflect that the major depressive disorder was productive of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; delusions or hallucinations; an intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  However, the Veteran's psychiatric symptoms were not found by any competent professional to have been so frequent and disabling as to result in total occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Therefore, the Board concludes that an initial 70 percent rating, but not higher, is warranted for the service-connected psychiatric disability.  The Board finds that the preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).  

TDIU

The Veteran asserts that the service-connected disabilities make him unable to secure and follow any form of substantially gainful employment.  

Total ratings for compensation purposes may be assigned where the combined schedular rating for the service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341 (2017).  

Total ratings for compensation purposes are assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, that disability shall be rated 60 percent or more.  If there are two or more disabilities, there shall be at least one disability rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).  

Service connection is in effect for major depressive disorder, assigned a 70 percent rating in this decision; sarcoidosis, currently rated 60 percent ; and lumbar spine degenerative joint disease and strain, currently rated 40 percent.  The Veteran has a combined 90 percent service-connected disability rating.  Additionally, service connection for erectile dysfunction has been granted in this decision.  Therefore, the Veteran meets the schedular criteria for consideration for TDIU.  38 C.F.R. § 4.16(a) (2017).  

In an April 2014 Veterans Application for Increased Compensation Based on Unemployability, VA Form 21-8940, the Veteran reported that he had last been employed on a full-time basis in January 2014 as a housekeeper at the Tampa, Florida, VA hospital.  He stated that he left that employment due to the service-connected sarcoidosis and lumbar spine disabilities.  

A September 2017 written statement from the Veteran's treating VA physician provides that physician's opinion that "I cannot imagine any occupation even part time employment that he could habitually perform" due to the service-connected disabilities and the medications prescribed for them.  

The service-connected disabilities have a 90 percent combined rating.  The Veteran's treating VA physician found that Veteran was unable to perform even part-time employment due to the service-connected disabilities.  He has been not employed on a full-time basis since January 2014.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities make the Veteran unable to secure or follow a substantially gainful occupation.  Therefore, the claim for TDIU is granted.  38 C.F.R. § 4.16 (2017).  


ORDER

Entitlement to service connection for erectile dysfunction is granted.  

The issue of entitlement service connection for obstructive sleep apnea has been withdrawn and is dismissed.  

Entitlement to an initial 70 percent rating, but not higher, for major depressive disorder is granted.  

Entitlement to TDIU is granted.  


			
              Harvey P. Roberts                                           S. C. KREMBS
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
Jennifer Hwa
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


